DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/18/2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the reference numbers in figure 1 is not properly written. The reference numbers appear as 10 &0, 10&2, 10&6, 10&4, 11&2 and 11& 0. It should be properly numbered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 2 recites “a barrier element for transmitting heat”; disclosure states that “The primary unit typically has a barrier element which comprises a plate or is configured as a plate” [0010] and “The plate is typically from a metal or a metal alloy, for example a titanium alloy or an alloy comprising iron. In further embodiments the plate comprises a ceramic material. In one typical embodiment the plate is made from a metal which is suitable for transmitting heat.” [0011]. 
Claim 8 recites “a connection element for releasably fastening”; disclosure states that “one typical embodiment the device has a connection element for releasably fastening the secondary unit to the primary unit. Typical connection elements can include a bayonet closure that is configured on the primary unit and the secondary unit, or clamps or threads.” [0016]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “Secondary unit for use in a device according to Claim 1.”.  The examiner is interpreting the claim as an independent claim. The claim recites a secondary unit for the use of the claim 1. Claim 1 positively recites a secondary unit. It is unclear if the secondary unit is a new one or the same one. For examination purpose, the examiner interpreting to be the same. Claim 11-13 depend on claim 10 and therefore are rejected. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 6, 8-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Azar (US 2018/0003451).
Regarding claim 1, Azar discloses device for the extracorporeal controlling of the temperature of patients by transmitting heat between a fluid and a transmission medium (fig.7: see annotated figure, see also [0035]-[[0040]), having a primary circuit having a primary unit for receiving the fluid (see annotated figure below); and a secondary circuit (the fluid that goes in the inlet 754 and goes out 756) having a secondary unit which comprises connectors for infeeding (inlet 754) and outfeeding (fluid outlet 756) the transmission medium, wherein the secondary unit is capable of being fastened to the primary unit and has nozzles (conduit 750) for configuring an impingement flow (fig.7), said nozzles, in the case of a secondary unit being fastened to the primary unit, being directed in the direction of the primary unit (fig.7).

    PNG
    media_image1.png
    556
    899
    media_image1.png
    Greyscale

Regarding claim 2, Azar discloses device according to Claim 1, wherein the primary unit comprises a barrier element for transmitting heat to the transmission medium (see annotated figure above, see also [0035]).
Regarding claim 3, Azar discloses device according to Claim 2, wherein the barrier element (see annotated figure above) comprises a plate ([0035], “the primary body (710) is comprised of Aluminum, or a material with similar properties, that enable the body to support the heat sources (720)-(724) while having a relatively high degree of thermal conductivity.”).
Regarding claim 6, Azar discloses device according to Claim 1, wherein the secondary unit is configured for single use. Any device is configured to be used a single time. The user can dispose the device if desired.
Regarding claim 8, Azar discloses device according to Claim 1, having a connection element for releasably fastening the secondary unit to the primary unit.
Regarding claim 9, Azar discloses device according to Claim 1, wherein the barrier element has a heat exchanger (fig.7; heat sources (720)-(724)).
Regarding claim 10, Azar discloses secondary unit for use in a device according to Claim 1 (see annotated figure below). 
Regarding claim 11, Azar discloses secondary unit according to Claim 10, wherein the secondary unit comprises: a first chamber having a first connector (connector that connects inlet 754 to inlet plenum 770) for infeeding (fig.7; inlet 754) the transmission medium to the first chamber [0037]; a second chamber (see annotated figure below) having a second connector (connector that connects inlet 754 to inlet plenum 770) for outfeeding (outlet 756) the transmission medium from the second chamber, wherein the second chamber comprises an open side.

    PNG
    media_image1.png
    556
    899
    media_image1.png
    Greyscale

Regarding claim 12, Secondary unit according to Claim 10, wherein the first chamber and the second chamber are connected by a plurality of nozzles (fig.7; conduit 750) that for directing a flow of the transmission medium to the open side are directed toward the open side (see annotated figure above, see also [0035] - [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-5, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Azar (US 2018/0003451). 
Regarding claim 5, Azar discloses device according to Claim 1. However, in this embodiment, Azar does not disclose wherein the secondary unit is separable from the primary unit.  In another embodiment (fig.6), Azar teaches, each secondary body (600) has a threaded exterior (616) adjacent to the proximal end (610). The threading (616) enables the secondary body (600) to be connected or disconnected from the system. For example, in one embodiment, the secondary body (600) may be removed for evaluation and/or cleaning [0034]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the first embodiment (fig.7) with a separable attachment as taught the second embodiment (fig.6) for being able to clear the device.   Furthermore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to make the second unit separable from the primary unit, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 4 and 13, Azar discloses device. However, in this embodiment, Azar does not disclose wherein the secondary unit has a seal (one of the definition of seal in Oxford languages is a device or substance that is used to join two things together so as to prevent them from coming apart) which encloses an open side (the open portion that takes the thread in) of the secondary unit and which seals a secondary unit fastened to the primary unit in relation to the barrier element. In another embodiment (fig.6), Azar teaches a thread exterior 616 that seal the opening on the plenum of the secondary unit to attach the conduit to the primary unit (fig.6, see also [0033]-[0034]).  Azar states that the threading (616) supports the modular characteristic of the secondary body (600) so that each secondary body (600) may be individually removed from the system without affecting the operability or integrity of the system [0034]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the first embodiment (fig.7) with a secondary unit with a seal as taught the second embodiment (fig.6) for being able to remove part of the device without system without affecting the operability.  
Regarding claim 7, Azar discloses device according to Claim 1. However, Azar does not disclose wherein the secondary unit is at least substantially made from a plastics material. The specification has not provided the criticality of the selected material or that it would produce unexpected result. Instead, the specification states that “The secondary unit is typically at least substantially from plastics material. The secondary unit is typically from plastics material to the extent of at least 90%, or at least 80%, or at least 70%. The indications herein refer to % by weight. The secondary unit is typically from plastics material to an extent of less than 100%, or less than 50%. In one typical embodiment the secondary unit is from metal, at least to the extent of substantially 100%. The secondary unit is typically from metal to the extent of at least 90%, or at least 80%, or at least 70%. The secondary unit is typically from metal to the extent of less than 100%, or less than 50%. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to have a secondary unit being from any material including being at least substantially made from a plastics material , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794